DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 19 and 20 in the reply filed on 03/31/2021 is acknowledged.
Specification
The disclosure is objected to because it recites “at least two said distinct route” instead of “at least two said distinct routes” in paragraphs [0031], and [0041]. Appropriate correction is required.
Claim Objections
Claims 21 and 31 are objected to because they recite, “at least two said distinct route” instead of “at least two said distinct routes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38
Claims 19 and 29 recite, “a corresponding set of vehicles” in the preamble; then recite, “respective vehicles”, “a corresponding vehicle”, “a prescribed vehicle”, “a given prescribed vehicle”. It is unclear if the following recited vehicles are the same as, part of, or different from the corresponding set of vehicles recited in the preamble, rendering the claims’ scopes indefinite.
Claims 19 and 29 also recite, “a set of predefined routes” in the preamble, and then recite “respective routes”, “a designated route”, “a given designated route”. It is unclear if the following recited routes are the same as, part of, or different from the set of predefined routes recited in the preamble, rendering the claims’ scopes indefinite.
Furthermore, these claims recite, “temporarily redistributes”. This limitation is indefinite because it is unclear what the temporal condition limiting the redistribution of pick-up locations is, such that it is unclear how long this redistribution lasts, or when it ends for example. 
In addition, claims 19 and 29 recite, “redefining said predefined geographic path mapping sequence respectively associated therewith to include said affected pick-up locations”. It is unclear what and/or how the predefined geographic path mapping sequence is being “respectively associated” with/to. Furthermore, this limitation is redefining the predefined geographic path mapping sequence to include said affected pick-up locations. However, from previous limitations, it appears that this “predefined” geographic path already includes pick-up locations associated with the designated route; and when this designated route is incapable of being completed, these same pick-up locations are identified to be “affected” because the vehicle will not be able to reach them. Therefore, the affected pick-up locations are already included in the predefined geographic path mapping sequence. Hence, it is unclear what the applicant is trying to reveal in this limitation. 
Claims 20-28 and 30-38 depend from the independent claims above, include all of their limitations and do not cure their deficiencies. Therefore, these are rejected in the same or similar manner.
Claims 22, 32, 28, and 38 recite, “the given vehicle”. There is insufficient antecedent basis for this term in the claims, nor in the independent claims from which these claims depend. Furthermore, it is unclear if this “given vehicle” is the same as or different from the “given prescribed vehicle”, the “corresponding vehicle”, or part of the “respective vehicles”. This renders the claims’ scopes indefinite.
Claims 23, 24, 25, 33, 34, and 35 recite, “said identification”. However, the independent claims from which these claims depend recite three identification functions: a) identification that the vehicle will not complete the designated route; b) identification of affected pick-up locations; c) identification of at least one distinct route. Therefore, the term “identification” in the dependent claims is indefinite because it is unclear to which identification it refers and which of the identification functions these claims are trying to limit. 
Claims 28 and 38 recite, “said identification occurring during execution of said given designated route”. However, the independent claims do not recite an identification that occurs “during execution of said given designated route”. On the other hand, claims 19 and 29 recite, a) identification that the vehicle will not complete the designated route; b) identification of affected pick-up locations; c) identification of at least one distinct route. Therefore, the term “identification” in claims 28 and 38 is indefinite because it is unclear to which identification it refers and which of the identification functions these claims are trying to limit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-22, 26-32, and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Racah et al. (“Racah”; US-9562785-B1).
Regarding claim 19 and 29, Racah teaches a vehicular route management system for managing a set of predefined routes to be repetitively executed by a corresponding set of vehicles, the system comprising (Abstract):
a plurality of onboard user terminals operable from within respective vehicles as they travel on respective routes (Col. 8, Lines 65-67; Col. 9, Lines 1-5), wherein each of said terminals is operatively associated with: 
a global positioning system (GPS) receiver to track a corresponding vehicle as it travels along a designated route (Col. 6, Lines 24-32); a graphical user interface (GUI) to preview and display vehicular travel along said designated route (Col. 8, Lines 65-67; Col. 9, Lines 1-5); and 
a wireless communication interface (Col. 22, Lines 37,38); 
a network-accessible server (Fig. 1, Network Servers 106 and 107) operatively associated with a digital data processor, a data storage device and an input interface (Fig. 2; 205 and 206; Col. 22, Lines 61-67; Col. 23, Lines 27-30); 
wherein said data storage device has stored in association therewith designated route data representative of each of said respective routes (Col. 2, Lines 10-15) and defining for each one thereof a prescribed vehicle (Col. 2, Lines 17-21; Lines 25-28), a plurality of pick-up locations, at least one drop-off location (Col. 2, Lines 29-31) and a predefined geographic path mapping sequence (Col. 23, Lines 65-67; Col. 24, Lines 1-2; Col. 5, Lines 18-24) and timing therebetween (Col. 2, Lines 35-47); 
wherein, upon identification that a given prescribed vehicle will not complete a given designated route (Col. 4, Lines 16-23: at least one condition that requires to re-assign the scheduled route to a second assigned vehicle), said digital processor automatically:
identifies affected pick-up locations associated with said given designated route (Col. 4, Lines 21-22: “the pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger”); 
identifies at least one distinct route associated with a distinct vehicle that is alterable to take on said affected pick-up locations (Col. 4, Lines 32-37: “dynamically revising, by the at least one specifically programmed computer processor, a second updated route schedule of the second assigned vehicle”); 
temporarily redistributes said affected pick-up locations amongst said at least one distinct route by automatically redefining said predefined geographic path mapping sequence respectively associated therewith to include said affected pick-up locations (Col. 4, Lines 32-37: “to add a second pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger”); and 
dispatches each said automatically redefined geographic path mapping sequence to each said distinct vehicle (Col. 4, Lines 43-47: “causing to electronically display, in real-time, via the at least one computer network, by the at least one specifically programmed computer processor, the second updated route schedule on a screen of an electronic computing device associated with the second assigned vehicle”).
Regarding claims 20 and 30
Regarding claims 21 and 31, Racah teaches said affected pick-up locations are redistributed amongst at least two said distinct route (Col. 4, Lines 26-37: affected pick-up locations from first route schedule of first assigned vehicle are re-assigned to second route schedule of second assigned vehicle; Col. 2, Lines 50-52: “a route schedule of existing pickup and dropoff virtual bus stop tasks associated with each candidate vehicle”; a single route schedule for an assigned vehicle comprises plurality of [pickup-dropoff] tasks, i.e. routes).
Regarding claims 22 and 32, Racah teaches said affected pick-up locations define a subset of said plurality of pick-up locations associated with the given vehicle (Col.2 Lines 19-30: “determining, in real-time, from the plurality of candidate vehicles, … a pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ridesharing requesting passenger”; “a plurality of candidate vehicles which can pick up the particular ride-sharing requesting passenger, where the determining of the plurality of candidate vehicles is based, at least in part on: the subset of candidate virtual pickup bus stops, the subset of candidate virtual dropoff bus stops, the current ride-sharing data and the current vehicle  location data”; the pair of assigned pick-up and dropoff stop tasks are chosen/part of a subset of candidate pickup and dropoff bus stops).
Regarding claims 26 and 36, Racah teaches said processor further automatically dispatches a notification to individuals associated with each of said affected pick-up locations (Col. 4, Lines 37-45).
Regarding claims 27 and 37, Racah teaches said processor further automatically dispatches a notification to individuals associated with said drop-off location associated with each of said affected pick-up locations (Col. 4, Lines 37-45).
Regarding claims 28 and 38, Racah teaches upon said identification occurring during execution of said given designated route, said automatically redefined geographic path mapping sequence comprises a bulk passenger pick-up event from said given vehicle to complete their transit (Col. 6, Lines .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Racah in view of Harvey et al. (“Harvey”; US-6681174-B1)
Regarding claims 23 and 33, Racah teaches said processor redistributes said affected pick-up locations in real-time (Col. 4, Lines 16-23; 37-39).
However, it does not teach said identification is associated with a vehicular breakdown during completion of said given designated route.
On the other hand, Harvey teaches said identification is associated with a vehicular breakdown during completion of said given designated route (Col. 10, Lines 54-65: bus becoming out of service due to maintenance issues such as unexpected engine failure).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Racah reference, and include features from the Harvey reference to include vehicular breakdown during completion of said given designated 
Regarding claims 24 and 34, Racah does not teach said identification is associated with a reported unavailability of said given prescribed vehicle. 
However, Harvey teaches identification is associated with a reported unavailability of said given prescribed vehicle (Col. 10, Lines 54-65: bus becoming out of service due to maintenance issues such as unexpected engine failure is considered to refer to an “unavailability” of the vehicle/bus, since the bus will be unavailable upon this condition; the fact that real-time performance data from bus components is received by the hub makes this unavailability/breakdown “reported”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Racah reference, and include features from the Harvey reference to include reported unavailability of said given prescribed vehicle as a criteria for determining the condition for re-assigning to a second vehicle. Monitoring the performance of the bus will help predict that a specific bus is likely to go out of service earlier than expected, and thus provide a faster accommodation for such events, as disclosed by Harvey (Col. 10, Lines 54-65).
Regarding claims 25 and 35, Racah does not teach said identification is associated with a traffic report prohibiting completion of said given designated route.
However, Harvey teaches identification is associated with a traffic report prohibiting completion of said given designated route (Fig. 3c: Obstacle 147; Col. 7, Lines 55-60: known obstacles such as traffic jams, road construction, and accidents that could impede the travel of the bus 100; Col. 9, Lines 15-20: “obstacle 147 may be road construction on the route 142, a traffic accident that occurred shortly after departure of the bus 100 from the hub 150”).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Penzias (US-5604676-A) teaches door-to-door transportation in a nearly on-demand manner by employing a set of multipassenger vehicles, e.g., vans, whose routes are continuously updated.
Khunger (US-8688532-B2) teaches a method of organizing the sharing of vehicle trips includes receiving a ride request from one or more riders.
Mani (US-9291467-B2) teaches various embodiments related to determining a location of a contact.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669